DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               PALM VILLAGE OF DEERFIELD BEACH
              PROPERTY OWNERS ASSOCIATION, INC.,
                           Appellant,

                                    v.

                       JAZBROWHOMES, LLC,
                             Appellee.

                              No. 4D17-1203

                          [February 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE 15-017325.

  Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, for appellant.

   Russell M. Robbins of Basulto Robbins & Associates, LLP, Coral
Springs, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.